In a paternity proceeding under former article VIII (§ 119 et seq.) of the Domestic Relations Law, the petitioner appeals from an order of the Family Court, Westchester County, entered June 28, 1963 upon the court’s decision and opinion after a nonjury trial, dismissing the complaint. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Brennan and Hopkins, JJ., concur; Hill, J., dissents, and votes to reverse the order and to direct an order of filiation against the respondent, with the following memorandum: In my opinion, under all the circumstances disclosed in the instant record, the petitioner sustained the required burden of proof by “ entirely satisfactory ” evidence as defined in numerous eases (see, e.g., Commissioner of Public Works [McNamee] v. Ryan, 238 App. Div. 607, 608; Commissioner of Public Welfare of City of N. Y. v. Kotel, 256 App. Div. 352). Hence, a finding and order of filiation against the respondent should have been made.